COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER FOR SUPPLEMENTAL REPORTER’S RECORD



Appeal number: 01-12-00656-CR

Style: Arthur Lee Jackson v. The State of Texas; on appeal from the
      174th District Court of Harris County, Texas, Case No. 1331423



      It is ORDERED that the official court reporter for the 174th District Court of Harris
County, Texas prepare, certify, and file with this Court the following supplemental record in this
case:

       Hearing on Motion for New Trial held on date between
       August 3, 2009 and October 14, 2009.


        This supplemental reporter’s record is due to be filed in the First Court of Appeals no
later than April 24, 2013.


Judge’s signature: /s/ Jane Bland
                        Acting individually



Date: April 16, 2013